PER CURIAM.
Jason Theodore pled no contest to the charge of carrying a concealed firearm,1 specifically reserving his right to appeal the trial court’s imposition of eighteen sentencing points for the firearm possession.2 We strike the eighteen sentencing points as error because additional points cannot be scored for the presence of a firearm when the only offense charged was possession of a firearm as an essential element. See White v. State, 714 So.2d 440 (Fla.1998).
Judgment AFFIRMED; sentence VACATED; cause REMANDED.
W. SHARP, PETERSON and ANTOON, JJ., concur.

. § 790.01(2), Fla. Slat. (1997).


. Fla. R.Crim. P. 3.702(12).